Citation Nr: 1023930	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-13 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUE

Entitlement to an increase in a 40 percent rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from February 1954 to January 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 RO rating decision that, 
in pertinent part, increased the rating for the Veteran's 
service-connected bilateral hearing loss from 30 percent to 
40 percent, effective December 7, 2005, the date of receipt 
of the Veteran's claim for increase.  


FINDINGS OF FACT

1.  For the period prior to August 5, 2008, the Veteran's 
bilateral hearing loss was manifested by auditory acuity 
Level VII in the right ear and auditory acuity Level VII in 
the left ear.  

2.  For the period since August 5, 2008, the Veteran's 
bilateral hearing loss is manifested by auditory acuity Level 
VIII in the right ear and auditory acuity Level VIII in the 
left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
bilateral hearing loss for the period prior to August 5, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2009).  

2.  The criteria for a 50 percent rating for bilateral 
hearing loss for the period since August 5, 2008, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule.  

In this case, in a February 2006 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the Veteran, what information and evidence will be obtained 
by VA, and the need for the Veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  A June 2006 letter also advised the Veteran of how 
disability evaluations are assigned and the type of evidence 
which impacts those determinations.  The case was last 
readjudicated in April 2007.  

Additionally, the Board notes that in a June 2010 informal 
hearing presentation, the Veteran's representative 
specifically discussed some of the criteria for increased 
ratings for his bilateral hearing loss.  Therefore, a remand 
for additional notification regarding criteria with which the 
Veteran and his representative are already quite familiar 
would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service treatment records; post-service private and 
VA treatment records; and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions; 
service treatment records; post-service private and VA 
treatment records; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A decision of the Court has held that in determining 
the present level of disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
In Fenderson v. West, 12 Vet.App. 119 (1999), it was held 
that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability.  Rather, from the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric Level I for essentially normal acuity, through 
numeric Level XI for profound deafness.  38 C.F.R. § 4.85.  

A regulation, 38 C.F.R. § 4.86, also provides an alternative 
method for rating exceptional patterns of hearing impairment.  
Such regulation provides:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIA, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

The RO has rated the Veteran's bilateral hearing loss as 40 
percent disabling.  The Board will consider whether the 
Veteran is entitled to an increased rating, to include staged 
ratings, for the entire pendency of this appeal.  See Hart, 
supra.  

I.  Prior to August 5, 2008

The Veteran's claim for an increased rating for hearing loss 
was received by VA on December 7, 2005.  

A February 2006 VA audiological examination report noted that 
pure tone thresholds in the Veteran's right ear were 50, 65, 
75, and 85 decibels at 1000, 2000, 3000, and 4000 Hertz.  The 
average pure tone threshold in the Veteran's right ear was 69 
decibels and the speech recognition ability, using the 
Maryland CNC Test, was 60 percent.  Pure tone thresholds in 
the Veteran's left ear were 55, 85, 80, and 95 decibels at 
the same frequencies.  The average pure tone threshold in the 
Veteran's left ear was 79 decibels and the speech recognition 
ability, using the Maryland CNC Test, was 70 percent.  The 
examiner indicated that the results showed moderate to severe 
sensorineural hearing loss in the right ear and moderate to 
profound sensorineural hearing loss in the left ear.  

A February 2006 statement from a VA nurse practitioner noted 
that she had been seeing the Veteran for the past four years 
for his regular checkups as a VA patient every four months.  
She stated that in the past four years, the Veteran's hearing 
had decreased so much that he had two hearing aids.  It was 
reported that the Veteran had trouble wearing his hearing 
aids because they made his ears sore.  The nurse practitioner 
stated that a February 2006 ear examination indicated that 
the Veteran's ear canals were sore and irritated.  She 
remarked that the Veteran had to be spoken to in a loud voice 
in order to for him to hear what she was telling him.  She 
reported that the Veteran had tinnitus in his ears most of 
the time.  The nurse practitioner commented that it was her 
opinion that at the Veteran's age, his hearing would only 
continue to get worse instead of better.  The Board observes 
that no hearing test results for VA purposes were provided at 
that time.  

VA treatment records dated from June 2006 to February 2007 
show treatment for several disorders.  

The Board observes that the February 2006 VA audiological 
examination report rendered decibel averages and speech 
discrimination scores that correlate to auditory acuity Level 
VII in the right ear and auditory acuity Level VI in the left 
ear under Table VI of 38 C.F.R. § 4.85.  The Board notes, 
however, that the left ear findings do qualify for 
consideration under Table VIA of 38 C.F.R. § 4.86(a).  Using 
that section, the Veteran's hearing level in his left ear 
translates to auditory acuity Level VII.  As the results 
under Table VIA are higher, that auditory acuity level will 
be used for the Veteran's left ear.  Using Table VII of 38 
C.F.R. § 4.85, the results warrant a 40 percent rating under 
Diagnostic Code 6100.  

Based on the reports during the period prior to August 5, 
2008, the Veteran's February 2006 hearing test does not 
support findings that would warrant more than the assigned 40 
percent rating.  The use of hearing aids does not affect the 
Veteran's rating, as hearing tests are conducted without 
hearing aids.  38 C.F.R. § 4.85(a).  

The preponderance of the evidence is against a rating higher 
than 40 percent for the period prior to August 5, 2008, and 
thus, as to this aspect of the claim, the benefit-of-the-
doubt rule does not apply, and this part of the Veteran's 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

II.  Since August 5, 2008

The most recent August 5, 2008 VA audiological examination 
report noted that pure tone thresholds in the Veteran's right 
ear were 65, 75, 85, and 90 decibels at 1000, 2000, 3000, and 
4000 Hertz.  The average pure tone threshold in the Veteran's 
right ear was 79 decibels and the speech recognition ability, 
using the Maryland CNC Test, was 52 percent.  Pure tone 
thresholds in the Veteran's left ear were 70, 90, 90, and 100 
decibels at the same frequencies.  The average pure tone 
threshold in the Veteran's left ear was 88 decibels and the 
speech recognition ability, using the Maryland CNC Test, was 
56 percent.  The examiner indicated that results showed that 
the Veteran had moderately severe to profound sensorineural 
hearing loss in the right ear and moderately severe to 
profound sensorineural hearing loss in the left ear.  The 
diagnoses were sensorineural hearing loss, presbycusis, 
noise-induced hearing loss, and tinnitus.  

The Board notes that the August 5, 2008 audiological 
examination report rendered decibel averages and speech 
discrimination scores that correlate to auditory acuity Level 
VIII in the right ear and auditory acuity Level VII in the 
left ear under Table VI of 38 C.F.R. § 4.85.  The Board 
notes, however, that the right ear and left ear findings do 
qualify for consideration under Table VIA of 38 C.F.R. 
§ 4.86(a).  Using that section, the Veteran's hearing level 
in his right ear translates to auditory acuity Level VII and 
his hearing level in his left ear translates to auditory 
acuity Level VIII.  As the results under Table VIA are higher 
for the Veteran's left ear, but not for his right ear, the 
auditory acuity level under Table VI will be used for the 
Veteran's right ear (Level VIII) and the auditory acuity 
level under Table VIA will be used for his left ear (Level 
VIII).  Using Table VII of the 38 C.F.R. § 4.85, the results 
warrant a 50 percent rating for bilateral hearing loss under 
Diagnostic Code 6100.  

Based on the August 5, 2008 VA audiological examination 
report, the Board finds that the Veteran's most recent 
hearing test supports a 50 percent rating for the period 
since August 5, 2008.  The Board is sympathetic to the 
Veteran's contentions regarding the severity of his service-
connected bilateral hearing loss.  The Board notes, however, 
according to the audiological test results, compared to the 
rating criteria, a disability rating higher than 50 percent 
may not be granted for the period since August 5, 2008.  

Accordingly, a 50 percent rating, and no higher, is granted 
for bilateral hearing loss for the period since August 5, 
2008.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  The evidence does not reflect, however, that 
the Veteran's bilateral hearing loss, alone, has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned ratings), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Based on the foregoing, the Board finds that 
referral for consideration of assignment of extra-schedular 
ratings is not warranted. 38 C.F.R. § 3.3219(b)(1).  


ORDER

An increased rating, in excess of 40 percent rating for 
bilateral hearing loss for the period prior to August 5, 
2008, is denied.  

An increased rating of 50 percent for bilateral hearing loss 
for the period since August 5, 2008, is granted, subject to 
the laws and regulations governing the disbursement of 
monetary benefits.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


